Centra, J.E (dissenting in part).
I respectfully dissent in part and would affirm the order in its entirety. Flaintiff commenced this action seeking damages for injuries that she sustained when she fell and struck her head on an unfinished deck at the home of defendants/third-party plaintiffs (defendants). While the deck was under construction, defendant Mike Weston, doing business as Weston Contracting (Weston), removed the exterior stairs leading from the sliding glass door located in the dining room of the house. Notably, at the time of the accident, there was a stack of boards placed across the joists in the middle of the deck. The accident occurred when plaintiff, who was visiting defendants, noticed an inchworm on defendant/third-party plaintiff Christine Murray (defendant) and decided to remove it *1257from her and put the inchworm outside. After plaintiff removed the inchworm, defendant walked toward the kitchen and did not witness the accident, although she looked out the window and observed plaintiff sitting on the ground in between joists at the far end of the unfinished deck. Plaintiff remembered taking the inchworm off of defendant, but she had no memory of the accident.
In my view, Supreme Court properly granted the motions of defendants and Weston and that part of the cross motion of third-party defendant for summary judgment dismissing the complaint. It is well settled that landowners do not have a duty to warn of an open and obvious condition on their property (see Tagle v Jakob, 97 NY2d 165, 169 [2001]; Faery v City of Lockport, 70 AD3d 1375 [2010]; Cramer v County of Erie, 23 AD3d 1145 [2005]). In support of their motion, defendants submitted photographs and their deposition testimony establishing that the condition of the unfinished deck was open and obvious, and plaintiff failed to raise a triable issue of fact in opposition (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Plaintiff contends that the photographs of the unfinished deck fail to demonstrate that the absence of stairs leading from the sliding glass door was an open and obvious condition from the vantage point of someone inside the house. I reject that contention inasmuch as plaintiff’s theory that she fell because of the absence of the stairs is based on pure speculation. Rather, the record establishes that, based on the location of plaintiff after the accident, she fell after climbing onto the deck and maneuvering over a stack of boards in the middle of the deck. I therefore conclude that plaintiff was aware of the open and obvious condition of the unfinished deck (see Tagle, 97 NY2d at 169-170), and that the court properly dismissed the complaint insofar as it asserts a failure to warn claim.
I agree with plaintiff that “ ‘[t]he duty to maintain premises in a reasonably safe condition is analytically distinct from the duty to warn’ ” (Juoniene v H.R.H. Constr. Corp., 6 AD3d 199, 201 [2004]), and that the court erred in ending its inquiry once it concluded that the allegedly dangerous condition was open and obvious. “The fact that a dangerous condition is open and obvious does not negate the duty to maintain premises in a reasonably safe condition but, rather, bears only on the injured person’s comparative fault” (Bax v Allstate Health Care, Inc., 26 AD3d 861, 863 [2006]). I nevertheless conclude that the court properly dismissed the remainder of the complaint. “[L]and-owner[s] . . . owe[ ] a duty to persons coming upon [their] land to keep it in a reasonably safe condition, considering all the cir*1258cumstances, including the purpose of the person’s presence on the land and the likelihood of injury” (Gustin v Association of Camps Farthest Out, 267 AD2d 1001, 1002 [1999] [internal quotation marks omitted]). “ ‘Foreseeability of injury is a limitation upon[ ] and defines the scope of duty’ ” (id.; see generally Di Ponzio v Riordan, 89 NY2d 578, 583 [1997]). Defendants established that plaintiffs actions in maneuvering across the unfinished deck to free an inchworm were not foreseeable as a matter of law (see Garcia v Northcrest Apts. Corp., 24 AD3d 208, 209 [2005]; Gustin, 267 AD2d at 1002). Under the circumstances of this case, defendants’ duty to maintain the property in a reasonably safe condition did not extend to protecting plaintiff from her injuries (see Gustin, 267 AD2d at 1002; see also Tedesco v Nowak, 294 AD2d 911 [2002], lv denied 98 NY2d 610 [2002]). Present — Centra, J.P, Peradotto, Garni, Green and Gorski, JJ.